DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to initial filing on 04/13/2021.
Claims 1-20 are currently pending and have been considered below.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 5, the term “and” after “slices” should be deleted and inserted at the “slices;” line 7, after the  “mapping” step, otherwise it would appear as if the claim ended after the second “determining step.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent 10992396 in view of 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claim 1 is broader in scope and thus encompasses the subject of conflicting claim 1. Conflicting claim 1 doesn’t require the ‘re-mapping, by the device and based on an updated aggregate SNR of the resource block of the plurality of resource blocks, the resource block of the plurality of resource blocks to another network slice of the plurality of network slices.’ of instant claim 1, but nevertheless encompasses the instant claim because the conflicting claim is open to include re-mapping and updating aggregate SNR of the resource block of the plurality of resource blocks.
Regarding claim 1, the table below shows that claim 1 of the patent contains the elements of claim 1 of the instant application, and therefore, is an obvious variant thereof.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, of U.S. Patent No. US 10992396, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

Instant Application 17/301726
Patent 10992396
1. A method, comprising:

determining, by a device, an aggregate signal-to-noise ratio (SNR) of a resource block of a plurality of resource blocks;







determining, by the device, an index value of a network slice of a plurality of network slices;

and 
mapping, by the device, the resource block of the plurality of resource blocks to the network slice of the plurality of network slices;



re-mapping, by the device and based on an updated aggregate SNR of the resource block of the plurality of resource blocks, the resource block of the plurality of resource blocks to another network slice of the plurality of network slices.     

1. A method, comprising: 

determining, by a radio access network (RAN) node, an aggregate signal-to-noise ratio (SNR) of each resource block of a plurality of resource blocks, 

wherein the aggregate SNR of a given resource block of the plurality of resource blocks is based on SNRs of subcarrier frequencies of the given resource block;

determining, by the RAN node, an index value of each network slice of a plurality of network slices;

and
mapping, by the RAN node, each resource block of the plurality of resource blocks to a network slice of the plurality of network slices,
 
wherein the mapping is based on the aggregate SNR of each resource block of the plurality of resource blocks and on the index value of each network slice.


Instant claim 2 corresponds to conflicting claim 1.
Instant claim 3 and Patent claim 4 correspond.
Instant claim 4 and Patent claim 4 correspond.
Instant claim 5 and Patent claim 1 correspond . Instant claim 5 corresponds to conflicting claim 1  except that the conflicting claim 1 does not require tutilizatiobn o f machine learning model but nevertheless encompasses the instant claim because the conflicting claim is open to include machine ne learning model to improving mapping.
Instant claim 6 and Patent claim 1 correspond.
Instant claim 7 and Patent claim 9 correspond. Conflicting claim 9 doesn’t require the ‘re-mapping, by the device and based on an updated aggregate SNR of the resource block of the plurality of resource blocks, the resource block of the plurality of resource blocks to another network slice of the plurality of network slices.’ of instant claim 7, but nevertheless encompasses the instant claim because the conflicting claim is open to include re-mapping and updating aggregate SNR of the resource block of the plurality of resource blocks
Instant claim 8 and Patent claim 1 correspond.
Instant claim 9 and Patent claim 1 correspond.
Instant claim 10 and Patent claim 2 correspond.
Instant claim 11 and Patent claim 5 correspond.
Instant claim 12 and Patent claim 1 correspond.
Instant claim 13 and Patent claim 1 correspond.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, of U.S. Patent No. US 10992396,
Instant claim 14 and Patent claim 16 correspond. Conflicting claim 16 doesn’t require the ‘re-mapping, by the device and based on an updated aggregate SNR of the resource block of the plurality of resource blocks, the resource block of the plurality of resource blocks to another network slice of the plurality of network slices.’ of instant claim 14, but nevertheless encompasses the instant claim because the conflicting claim is open to include re-mapping and updating aggregate SNR of the resource block of the plurality of resource blocks
Instant claim 15 and Patent claim 9 correspond.
Instant claim 16 and Patent claim 4 correspond.	
Instant claim 17 and Patent claim 4 correspond.
Instant claim 18 and Patent claim 9 correspond . Instant claim 18 corresponds to conflicting claim 9  except that the conflicting claim 1 does not require tutilizatiobn o f machine learning model but nevertheless encompasses the instant claim because the conflicting claim is open to include machine learning model to improving mapping.
Instant claim 19 and Patent claim 9 correspond.
Instant claim 20 and Patent claim 9 correspond.
Allowable Subject Matter
Claims 1-20 would be allowable upon overcoming the objection(s) to claim 1 as indicated above and upon receipt of a proper and approval of Terminal Disclaimer to overcome the rejection(s) under nonstatutory obviousness-type double patenting.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the closes prior art of record US 20220182208 to Yu et al disclose mitigating inter-carrier interference (ICI) due to frequency multiplexed downlink channels with mixed numerologies. For example, a base station allocates, for a user equipment (UE), a first downlink (DL) channel and a second DL channel that are frequency multiplexed in a same bandwidth part (BWP) and have different channel numerologies.
There is no teaching or suggestion for one having ordinary skill in the art before the effective filling date of claimed invention to modify the method or system as disclosed by the prior art of record to have or render obvious the features of determining, by the device, an index value of a network slice of a plurality of network slices; mapping, by the device, the resource block of the plurality of resource blocks to the network slice of the plurality of network slices; and re-mapping, by the device and based on an updated aggregate SNR of the resource block of the plurality of resource blocks, the resource block of the plurality of resource blocks to another network slice of the plurality of network slices (claim 1); determine an index value of a network slice of a plurality of network slices; map the resource block of the plurality of resource blocks to the network slice of the plurality of network slices; and re-map, based on an updated aggregate SNR of the resource block of the plurality of resource blocks, the resource block of the plurality of resource blocks to another network slice of the plurality of network slices (claim 7); determine an index value of a network slice of a plurality of network slices; map the resource block of the plurality of resource blocks to the network slice of the plurality of network slices; and re-map, based on an updated aggregate SNR of the resource block of the plurality of resource blocks, the resource block of the plurality of resource blocks to another network slice of the plurality of network slices (claim 14), as defined in the specification, in combination with all other limitations in the claim(s) as defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150270934 to Roth et al: Processing resource blocks in a receiver may include receiving a signal comprising transmissions from a plurality of radio cells, wherein received samples of the signal are arranged in a plurality of resource blocks.
US 20170079059 to Li et al: System and method provide a slicing architecture for wireless communications systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIO R PEREZ/Primary Examiner, Art Unit 2644